 Case 2:19-cv-02553-MSN-cgc Document 1 Filed 08/20/19 Page 1 of 5                       PageID 1



                       UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

BRIAN FREEMAN,

       Plaintiff,

v.                                                           Case No.     19-2553

I.B.G. SERVICES, INC. d/b/a
R. BERNARD FUNERAL SERVICES and
DEBBIE BERNARD,

      Defendants.
______________________________________________________________________________

                        COMPLAINT UNDER THE FLSA
______________________________________________________________________________

       Plaintiff Brian Freeman, through his attorneys, brings this action against Defendants I.B.G.

Services, Inc. d/b/a R. Bernard Funeral Services and Debbie Bernard under the federal Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) for failure to pay minimum wage amd overtime

compensation.

                                       I. JURISDICTION

       1.       This Court has original jurisdiction to hear this Complaint and to adjudicate the

claims stated herein under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

                                            II. FACTS

                                            A. Parties

       2.       Plaintiff Brian Freeman is an adult resident of Memphis, Tennessee. During the

applicable statutory period, Plaintiff worked for Defendants as a funeral attendant assistant.

       3.       Defendant I.B.G. Services, Inc. d/b/a R. Bernard Funeral Services (“R. Bernard”)

is a for profit corporation formed and organized under Tennessee state law and currently
 Case 2:19-cv-02553-MSN-cgc Document 1 Filed 08/20/19 Page 2 of 5                      PageID 2



conducting business as a funeral home and crematorium at 2764 Lamar Avenue, Memphis,

Tennessee 38114. At all relevant times herein, Defendant R. Bernard was an “employer” of the

Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).

       4.      Defendant R. Bernard Funeral Services is and, at all times hereinafter mentioned,

was engaged in related activities performed through unified operation or common control for a

common business purpose, and is and, at all times hereinafter mentioned, was an enterprise within

the meaning of 29 U.S.C. § 203(r).

       5.      Defendant R. Bernard Funeral Services is and, at all times hereinafter mentioned,

was an enterprise engaged in commerce or in the production of goods for commerce within the

meaning of 29 U.S.C. § 203(s)(1)(A) in that said enterprise at all times hereinafter mentioned had

employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce by any person and in that said enterprise had an annual gross volume of sales made

or business done of not less than $500,000. Specifically, Defendant R. Bernard Funeral Services

has annual sales of not less than $500,000.

       6.      Defendant Debbie Bernard is the owner/operator of R. Bernard Funeral Services.

At all times herein, Defendant Debbie Bernard has been the employer of Plaintiff under the

meaning of 29 U.S.C. § 203(d), since she has acted directly in the interest of Defendant R. Bernard

Funeral Services in relation to establishing the terms and compensation of Plaintiff’s employment,

including but not limited to making the decision not to compensate Plaintiff at the federally

prescribed minimum wage and not to pay Plaintiff overtime compensation. Defendant Debbie

Bernard is a resident of Germantown, Tennessee.




                                                2
 Case 2:19-cv-02553-MSN-cgc Document 1 Filed 08/20/19 Page 3 of 5                      PageID 3



                                      B. Factual Allegations

       7.      Plaintiff was employed by Defendants during the applicable statutory period.

Plaintiff Freeman worked for Defendants from approximately February 2017 to June 20, 2019.

       8.      During the applicable statutory period, Defendants failed to pay Plaintiff the

federally prescribed minimum wage or overtime compensation.

       9.      From February 2017 to April 2018, Plaintiff Freeman worked part-time as a funeral

attendant assistant.

       10.     In April 2018, Plaintiff Freeman began working from 9:00 a.m. to 5 or 6:00 p.m.,

Monday through Friday, in addition to some Saturdays as needed, and worked an average of fifty

(50) hours per work week. He was paid $350 per week regardless of the total number of hours

worked.

       11.     From August 2018 through his termination in June 2019, Plaintiff Freeman began

working additional hours by making runs for Defendant I.B.G. Services in addition to his full-time

schedule as a funeral attendant assistant.

       12.     Plaintiff Freeman was on-call 24 hours a day and would respond to calls from the

West TN Forensic Office or Shelby County Health Department and make hospital and residential

calls/runs as deaths occurred.

       13.     A run would typically require answering a call, driving to the location of the

deceased and waiting for the paperwork to be completed for the deceased to be released, and

returning the deceased either to the Forensic Center or R. Bernard for processing.

       14.     Due to the volume of calls, Plaintiff Freeman worked an additional thirty (30) hours

per week.

       15.     For the time worked as a funeral attendant assistant and the time worked making




                                                3
 Case 2:19-cv-02553-MSN-cgc Document 1 Filed 08/20/19 Page 4 of 5                       PageID 4



runs for Defendant I.B.G. Services, Plaintiff was only paid $250 per week plus $20 per body,

regardless of the hours worked. Plaintiff estimates that he worked a total of eighty (80) hours and

made approximately thirty (30) runs per week.

         16.   At this juncture, Plaintiff estimates that he has been deprived of unpaid wages of at

least $9,779.60 during the relevant time period.

         17.   Defendants’ pay practices set forth above violate the minimum wage and overtime

provisions of the FLSA, 29 U.S.C. §§ 201 et seq. As a result, Plaintiff has sustained a loss of

wages.

         18.   Further, by failing to accurately record, report, and/or preserve records of all hours

worked by Plaintiff, Defendants have failed to make, keep, and preserve records with respect to

Plaintiff sufficient to determine his wages, hours, and other conditions and practice of

employment, in violation of the FLSA, 29 U.S.C. §§ 201, et seq.

         19.   The foregoing conduct on the part of Defendants constitute a willful violation of

the FLSA within the meaning of 29 U.S.C. § 255(a) as Defendants knew or showed reckless

disregard for the fact that their compensation practices were in violation of federal law.

                                  III. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff in this action demands:

         1.    Judgment against Defendants for an amount equal to unpaid back wages at the
               applicable rates;

         2.    Judgment against Defendants that its violations of the FLSA were willful;

         3.    An equal amount to Plaintiff’s unpaid wages as liquidated damages;

         4.    All recoverable costs, expenses, and attorney’s fees incurred in prosecuting these
               claims;

         5.    Leave to add additional plaintiffs by motion, the filing of written consent forms, or
               any other method approved by the Court;



                                                   4
Case 2:19-cv-02553-MSN-cgc Document 1 Filed 08/20/19 Page 5 of 5               PageID 5




    6.    Leave to amend to add other defendants who meet the definition of Plaintiff’s
          “employer,” 29 U.S.C. § 203(d);

    7.    An order requiring Defendants to preserve all electronically stored information
          relevant to this lawsuit; and,

    8.    For all such further relief as the Court deems just and equitable.




                                         Respectfully submitted,


                                         /s/ William B. Ryan
                                         William B. Ryan – TN Bar #20269
                                         Janelle C. Osowski – TN Bar #31359
                                         DONATI LAW, PLLC
                                         1545 Union Avenue
                                         Memphis, TN 38104
                                         Telephone: 901-278-1004
                                         Fax: 901-278-3111
                                         billy@donatilawfirm.com

                                         ATTORNEYS FOR PLAINTIFF

                                         Dated: 8.20.19




                                            5
